Citation Nr: 0033476	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left upper thigh injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  
As a result of the veteran's change in residence, his claims 
are currently being handled through the Seattle, Washington 
RO.  

The Board notes that in an April 2000 rating decision, the RO 
granted entitlement to service connection for degenerative 
changes of the lumbar spine, evaluated as 20 percent 
disabling, effective from July 7, 1998.  Thus, the issue of 
entitlement to service connection for degenerative changes of 
the lumbar spine is not before the Board for appellate 
consideration.  In a June 2000 VA Form 9, the veteran 
mentioned that he was dealing with excessive pain on a daily 
basis in his back and hip.  To the extent that statement 
raises a claim of entitlement to an increased evaluation for 
service-connected degenerative changes of the lumbar spine, 
the matter is referred to the RO for appropriate action.

The Board further notes that in numerous statements, 
including his October 1998 substantive appeal, an October 
1998 statement, an October 1999 statement, and a November 26, 
2000 statement, the veteran requested a hearing before a 
Member of the Board.  However, in a November 28, 2000 written 
statement, the veteran indicated that he had changed his mind 
and did not want a hearing.  Thus, the veteran's claims are 
properly before the Board for appellate consideration.

Finally, the issue of entitlement to service connection for 
hypertension will be addressed in the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of a left thigh injury are manifested by severe 
to complete paralysis of the external cutaneous nerve of the 
thigh.

3.  The veteran's left hip pain, spondylitic changes of the 
cervical spine, and neck complaints are not related to his 
service-connected left thigh injury.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left thigh injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8529 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran complained 
of left leg numbness in July 1974.  

A January 1996 radiology report revealed an infarct in the 
distal femur on the left with a benign appearing cystic 
change in the neck of the left femur.  A bone infarct in the 
right distal femur was also noted.  VA clinical records dated 
in 1997 reflect complaints of left hip pain and stiffness.  A 
May 1997 clinical record reflects a complaint of left hip 
pain and an assessment of degenerative joint disease.  Pain 
on movement was noted in June 1997, but full painless range 
of motion was noted in July 1997.  Tenderness in the left 
thigh area was noted in July 1997.  

At his April 1998 RO hearing, the veteran testified that he 
experienced numbness in a small circular area of his left hip 
during service.  He stated that the military physicians were 
unable to give him a diagnosis in regard to his left hip.  
The veteran also stated that his hip continued to hurt after 
his discharge from service.  (Transcript, pages 1-11).  He 
reported that he did not seek treatment for his hip 
complaints after his discharge from service.  He also 
reported that his symptoms were worse now than when he was in 
the service.  The veteran testified that he could hardly walk 
when it was cold due to the pain in his hip.  He also 
testified that he injured his hip during service while 
running a jump course.  He reported that he ran through a 
gate and hit the pole with his hip.  (Transcript, pages 12-
22).  The veteran's spouse testified that she recalled the 
veteran having trouble with his back and hip during service.  
She stated that he complained about numbness in his left hip 
after service also.  The veteran's spouse also recalled the 
veteran telling her about running into a pole during service.  
(Transcript, pages 23-30).

In a June 1998 supplemental statement of the case, the RO 
granted entitlement to service connection for residuals of a 
left upper thigh injury, evaluated as 10 percent disabling, 
effective from May 6, 1997.  The veteran filed a notice of 
disagreement as to the assigned 10 percent disability rating 
in June 1998.

In a June 1998 statement, Dr. G. E., a private physician, 
noted that range of motion in all joints was intact.  

At his January 1999 RO hearing, the veteran testified that 
the residuals of his hip injury caused him to limit his work 
activities.  He also reported missing work because of his 
back and hip.  The veteran testified that he experienced 
difficulty sleeping because of pain.  (Transcript, pages 18-
22).  

Upon VA examination dated in March 1999, the examiner noted a 
diagnosis of recurrent chronic lumbosacral strain, mechanical 
in origin.  

In a July 1999 statement, Dr. G. E. stated that the 
musculoskeletal complaints that caused the veteran to retire 
were a consequence of a training accident during the military 
superimposed on his genetic predisposition for premature 
musculoskeletal disease.  The physician also noted that the 
veteran was service-connected for his hip injury, but no 
consideration had been given to the consequences of that 
injury on the rest of his body, such as the lumbar and 
cervical spine area.  

A September 1999 VA medical evaluation report reflects left 
internal rotation of 40 degrees and left external rotation of 
50 degrees.  Tenderness on range of motion testing was noted 
in flexion of the left hip.  

In an October 1999 rating decision, the RO granted 
entitlement to non-service-connected pension benefits.  

A November 1999 VA clinical record notes decreased range of 
motion in both hip joints and tenderness over the greater 
trochanter on the left.  

Upon VA examination dated in March 2000, the examiner noted 
that the veteran's medical records had been reviewed.  The 
veteran complained of neck, back, and left hip pain.  The 
left hip pain was described as constant over the greater 
trochanter area and increased by mechanical activities such 
as walking.  The examiner noted the veteran walked with a 
normal gait.  Pinprick and light touch examination revealed 
decreased sensation over the area distal to the left greater 
trochanter in the proximal one-third of the lateral left 
thigh area.  The left hip flexed to 125 degrees with some 
increased low back pain and left hip discomfort.  External 
rotation was to 40 degrees and internal rotation was to 15 
degrees.  Diagnoses of probable injury to the lateral femoral 
cutaneous nerve, appearing to be service-connected; left hip 
pain, not felt to be service-connected; mechanical low back 
pain secondary to degenerative changes of the lumbar spine 
related to in-service injury; mechanical cervical spine pain 
related to degenerative changes of the cervical spine, not 
service-connected; and prostate cancer, not service-
connected, were noted.  

The examiner opined that the etiology of the veteran's left 
hip pain was uncertain, but certainly not related to his 
service-connected left thigh injury.  The examiner noted that 
the pain might be related to the benign cyst, which was not 
related to an incident of service.  It was also noted that 
radiology examination showed marked spondylitic changes of 
the cervical spine, but there was no evidence that it was 
service-connected.  The neck complaints were felt to be a 
progression of degenerative changes of the cervical spine 
without relation to an incident of service.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  In Fenderson, it was held that the evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's residuals of a left upper thigh injury are 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8529, which provides that a 10 
percent evaluation is warranted for severe to complete 
paralysis of the external cutaneous nerve of the thigh.  A 10 
percent evaluation is the highest awarded under this 
diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8529.

The evidence of record indicates that the veteran has 
complained of hip pain as well as numbness in the left thigh 
area.  The evidence also demonstrates limitation of motion 
with pain and tenderness in the left hip.  However, the March 
2000 VA examiner opined that the veteran demonstrated a 
lateral femoral cutaneous nerve injury to the left hip that 
appeared to be service-connected.  He also opined that the 
veteran's left hip pain was not related to the service-
connected left thigh injury, nor were the spondylitic changes 
of the cervical spine or the neck complaints.  

The Board recognizes that the private physician, Dr. G. E., 
opined that the veteran's musculoskeletal complaints which 
caused the veteran to retire were a consequence of a training 
accident during the military superimposed on his genetic 
predisposition for premature musculoskeletal disease.  
However, it does not appear that the private physician had 
the benefit of reviewing the veteran's claims folder prior to 
rendering his opinion.  Additionally, the private physician 
did not provide any bases for his conclusions, nor did he 
specify in detail what musculoskeletal complaints caused the 
veteran to retire.  The Court made it clear in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) and Gabbard v. Derwinski, 
No. 90-1463, (U.S. Vet. App. Sept. 21, 1992), that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  As the March 2000 VA examiner 
has had the benefit of reviewing the veteran's claims folder, 
the Board accords his opinion more weight and credibility 
than the private physician.  Thus, because the veteran's left 
hip pain and limitation of motion have not been found to be 
related to his in-service thigh injury, contemplation of 
diagnostic codes addressing range of motion and degenerative 
arthritis, are not warranted.  Additionally, contemplation of 
an additional rating due to pain pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995) is not warranted.

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records as well.   A disability evaluation in excess of 10 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left hip injury is denied.  



REMAND

The veteran contends that hypertension was incurred as a 
result of his military service.  A review of service medical 
records reflects a notation of possible high blood pressure 
in January 1975.  The veteran complained of headaches and 
dizziness.  It was also noted that he had blacked out on 
numerous occasions.  His blood pressure was recorded as 118 
over 98.  Upon separation examination dated in December 1978, 
the veteran's blood pressure was recorded as 128 over 78.

Post-service medical records reflect treatment for 
hypertension with medication.  In a July 1999 statement, Dr. 
G. E., a private physician noted that the veteran was 
genetically predisposed to having hypertension and events in 
the military brought on the manifestation of his 
hypertension.  An opinion as to the etiology or onset of the 
veteran's hypertension has not been provided by a VA 
physician.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons a remand is required.  


Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 



